Citation Nr: 1817968	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  06-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for any gastrointestinal or gastroesophageal disorder to include gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1974 to July 1978.

This matter is on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In December 2006, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Initially, the Board notes that it has characterized the issue on appeal as it appears above so as to include all gastrointestinal or gastroesophageal disorders, including GERD, hiatal hernia, and irritable bowel syndrome, so as to best reflect the Veteran's intent when filing his appeal because while previously combined as a single disorder (i.e., a "gastrointestinal" disorder) gastrointestinal and gastroesophageal disorders are separate disorders. 

This appeal was remanded by the Board in August 2007, November 2009 and July 2011 before it was denied in an August 2014 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an August 2015 memorandum decision, vacated the Board's decision and remanded the appeal for additional development.

The Board remanded the appeal in December 2015 for the required development before it was again denied in a September 2016 decision.  The Veteran appealed this decision to the Court which, in a September 2017 memorandum decision, vacated the Board's decision and remanded the appeal for additional development.

In May 2014 the Veteran disagreed with an April 2014 decision that assigned a noncompensable rating for his erectile dysfunction (ED) and denied entitlement to a compensable rating based on multiple service-connected disabilities.  A statement of the case was issued in April 2017.  

To date, the record does not show that the Veteran thereafter filed a Substantive Appeal or that either of these issues has been certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal).  Therefore, the Board declines to take jurisdiction over these issues until they have been properly perfected and certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court in a September 2017 memorandum decision vacated the Board's September 2016 decision that denied service connection for all gastrointestinal or gastroesophageal disorders and remanded the appeal for additional development to include issuing a new decision that considered, among other things, the positive nexus opinions provided by Dr. James Trice.  See Dr. Trice history and physical dated in March 2016 and examination dated in July 2016.

The record reveals that since the Board issued its September 2016 decision voluminous pertinent VA and private treatment records have been added to the record.  However, this evidence was not considered by the March 2016 and April 2016 VA examiners when they examined the appellant and provided their etiology opinions.  Therefore, in order to comply with the Court's September 2017 memorandum decision, the Board finds that a remand is required to provide the Veteran with another VA examination that takes into account the entire record on appeal, including the etiology opinions provided by Dr. Trice in March 2016 and July 2016.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment); also see Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

In this regard, and as noted above, voluminous pertinent post-December 2015 VA treatment records as well as private treatment records have been added to the record since the issuance of the April 2016 supplemental statement of the case (SSOC).  Therefore, after undertaking the above development, the AOJ should thereafter issue the Veteran a SSOC that takes into account, among other things, all evidence added to the records since the April 2016 SSOC.  See 38 C.F.R. § 19.31 (2017) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the record the Veteran's post-February 2017 records from the Little Rock VA Medical Center.

2.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

If possible, the Veteran himself should submit and new pertinent evidence the Board/VA does not have (if any). 

3.  Thereafter schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the diagnosis, nature, and etiology of all gastrointestinal and gastroesophageal disorders to include GERD, a hiatal hernia, and irritable bowel syndrome at any time during the relevant appeal period (2004 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination and the examiner should specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

a.  What are the diagnoses for all of the Veteran's gastrointestinal and gastroesophageal disorders from 2004 to the present?

If the Veteran's diagnoses do not include GERD, a hiatal hernia, and/or irritable bowel syndrome, the examiner must specifically say so.  

b.  For each diagnosed gastrointestinal and gastroesophageal disorder including any GERD, a hiatal hernia, and irritable bowel syndrome, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) caused by the Veteran's military service.

In providing answers to the above questions, the examiner should specifically discuss, among other things, the significance of the service treatment record dated in July 1975 in which it was opined that the appellant suffered from gastroenteritis, service treatment record dated in April 1977 in which he is seen being treated for nausea and vomiting but not given a diagnosis, and the negative May 1978 separation examination as well as the post-service treatment records dated in November 1981 and 1983 in which the appellant was first seen seeking treatment for a gastrointestinal disorder.

In providing answers to the above questions, the examiner should also specifically discuss the credibility of the etiology opinions provided by Dr. Trice in March 2016 and July 2016.  

In providing answers to the above questions, the examiner should also consider the Veteran's competent lay claims regarding observable symptomatology such as stomach pain, loss of appetite, nausea, vomiting, cramps, and difficulty voiding. 

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  This is a complex case from the Veteran's Court.  After completing the aforementioned development and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a SSOC that includes citation evidence added to the record since the April 2016 SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

